Citation Nr: 1039536	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for Alzheimer's disease, also 
claimed as dementia.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1966 to February 1971.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which reopened and denied a claim for service connection for 
Alzheimer's disease, specifically identified as type posterior 
cortical atrophy variant.  Notwithstanding the RO's action, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for dementia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for Alzheimer's disease was 
denied by rating decision in January 2004, and the Veteran did 
not appeal.  

2.  Evidence received since January 2004 is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied a claim of 
service connection for Alzheimer's disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence added to the record since January 2004 is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue of whether new and material evidence has been received, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

New and Material Evidence

The Veteran's original claim for service connection for 
Alzheimer's disease was denied by a rating decision in January 
2004.  He did not appeal, and the decision became final at the 
end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Consequently, the claim can only be reopened if new 
and material evidence has been submitted since the last prior 
final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the 
last prior final denial of the claim.  It is "material" if, by 
itself or when considered with previous evidence of record, it 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence must not be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim, and it must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  For 
the purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence of record at the time of the January 2004 decision 
consisted of the Veteran's service treatment records, private 
medical records from doctors R.F. and V.S., and statements from 
the Veteran.

Relevant evidence that has been associated with the claims folder 
since the January 2004 rating decision includes private and VA 
medical treatment records indicating that Alzheimer's disease has 
been diagnosed, and letters from two private physicians who opine 
that the Veteran's condition may be related to a head injury in 
service. 

The Veteran's claim was previously denied because there was no 
evidence that a chronic disorder related to service had been 
diagnosed.  The newly received evidence indicates that he has a 
diagnosed illness that may be related to service.  Therefore, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim, constitutes new evidence that is material 
to the Veteran's claim, and raises a reasonable possibility of 
substantiating his claim.  As evidence that is both new and 
material has been received, the claim for service connection for 
a psychiatric disorder is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim for 
service connection for Alzheimer's disease is reopened; to that 
extent only, the appeal is granted.

REMAND

In connection with his claim the Veteran was afforded a VA 
examination in April 2007, in which dementia, Alzheimer's type 
posterior cortical atrophy variant was diagnosed.  The examiner 
confirmed that he had reviewed the claims folder and noted that 
the Veteran had a laceration to the back of his head in June 
1967.  He stated that, although "it is known that [head] injury 
may predispose to the development of dementia," he could find 
"nothing that substantiates a conclusion that [the Veteran's] 
present condition of progressively worsening Alzheimer's disease 
of the PCA type variant is definitely related to any in-service 
head injury."  

This opinion is inadequate because it does not apply the 
appropriate standard for determining the cause of the Veteran's 
illness.  In service connection claims, any reasonable doubt 
regarding the service origin of a claimed disability is resolved 
in the veteran's favor.  38 C.F.R. § 3.102.  Thus, it need not be 
shown that the claimed disability is "definitely related" to an 
in-service event but only that there is an approximate balance of 
positive and negative evidence, i.e., that it is at least as 
likely as not that the claimed disability is related to service.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand 
is therefore required to allow the examiner to clarify his 
opinion.  

The examiner also reported that the Veteran's wife claimed to 
have documents which demonstrated the Veteran's diminished 
functional capacity after the head injury, but the records were 
not available to the examiner for review.  In his notice of 
disagreement, the Veteran submitted pages from his service 
personnel records reflecting that his performance ratings 
worsened considerably between March and October 1965.  The claims 
file does not contain a complete set of the Veteran's service 
personnel records.  On remand, those records should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the National 
Personnel Records Center and request a 
copy of the Veteran's service personnel 
records.  If those records are 
unavailable, that should noted and the 
Veteran should be informed.  

2.	Thereafter, return the claims file to the 
VA examiner who examined the Veteran in 
April 2007, if possible, with instructions 
to review the complete file, including any 
newly obtained records, and provide an 
opinion as to whether it at least as 
likely as not (i.e., 50 percent 
probability) that the Veteran's dementia 
is causally related to any incident of 
service, to include the head injury he 
suffered in June 1965.  If that examiner 
is unavailable, the claims folder should 
be forwarded to an appropriate examiner to 
obtain the requested opinion.  

A complete rationale is requested for 
any opinion expressed.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


